DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on May 5, 2022

Claims 1-15 are cancelled
Claims 16-37 are pending 


Response to Arguments
Applicant’s arguments filed 5/5/2022 regarding 35 U.S.C. 103 rejection of claim 1-15 have been fully considered and is persuasive. Therefore, the rejection is withdrawn. However, upon further consideration a new grounds of rejection are presented for the new claim set


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 16-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120245447, Karan in view of US 20120179908, Duma

 	In regards to claim 16, Karan teaches a system comprising: 
a mobile communication device, comprising: 
non-transitory memory on which a plurality of software instructions is stored, the plurality of software instructions comprising a first software and a second software(see US 20120245447, Karan, para. 0141 and 0143, where, where software for analyzing analyte data[i.e. 1 software] and data processing software[i.e. 2nd software]); 
a transceiver configured to wirelessly receive data indicative of an analyte level from a sensor control device(see US 20120245447, Karan, para. 0147, where a device is configured to receive analyte data via RFID); and 
at least one processor communicatively coupled with the non-transitory memory and the transceiver, wherein the first software comprises a sensor interface software(see US 20120245447, Karan, para. 0151 and 0176-0177, where a remote device may include software for communicate with analyte monitoring device[i.e. sensor interface application] and for performing data analysis and management  and for communicating the information to a user interface application), wherein the second software comprises a user interface software(see US 20120245447, Karan, para. 0143 and 0177, where downloadable applications to a mobile device may include user interface application), and  	Karan does not teach wherein the sensor interface software, when executed by the at least one processor, causes the at least one processor to: determine whether the user interface software is authorized to access the data indicative of the analyte level, communicate at least a first portion of the data indicative of the analyte level to the user interface software if the user interface software is authorized, and display at least a second portion of the data indicative of the analyte level on a display of the mobile communication device 	However, Duma teaches wherein the sensor interface software, when executed by the at least one processor, causes the at least one processor to: determine whether the user interface software is authorized to access the data indicative of the analyte level, communicate at least a first portion of the data indicative of the analyte level to the user interface software if the user interface software is authorized(see US 20120179908, Duma, para. 0068 and 0076, where medical data information is viewed using the viewing program after the performance of an authentication and authorization process), and display at least a second portion of the data indicative of the analyte level on a display of the mobile communication device(see US 20120179908, Duma, para. 0076, where an optional viewing program is received by the client device for viewing[i.e. displaying] data information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karan with the teaching of Duma because a user would have been motivated by methods of verifying a user’s authorization prior to downloading image viewing software to visually analyze the analyte information taught by Karan(see Duma, para. 0019) 
 
In regards to claim 17, the combination of Karan and Duma teach the system of claim 16, wherein the mobile communication device comprises a smart phone(see US 20120245447, Karan, para. 0150, 0176 and 0177, where a remote device may execute an user interface program to display data information from the analyte monitoring device, wherein the remote device may be a smartphone).  

 	In regards to claim 18, the combination of Karan and Duma teach the system of claim 16, further comprising the sensor control device, wherein the sensor control device comprises an analyte sensor, and wherein at least a portion of the analyte sensor is configured to be positioned under a skin surface of a user(see US 20120245447, Karan, para. 0130 and fig. 1, where an analyte sensor is transcutaneously positioned 1101 through a skin surface).  

 	In regards to claim 19, the combination of Karan and Duma teach the system of claim 16, wherein the first software comprises a first user downloadable software application(see US 20120245447, Karan, para. 0143, where software algorithms[i.e. applications] is downloadable to a smart phone device), and wherein the second software comprises a second user downloadable software application(see US 20120245447, Karan, para. 0143 and 0177, where downloadable applications to a mobile device may include user interface application). 
 
 	In regards to claim 20, the combination of Karan and Duma teach the system of claim 16, wherein the first software and the second software comprise a single user downloadable software application(see US 20120245447, Karan, para. 0143 and 0177, where downloadable applications to a mobile device may include user interface application).  

 	In regards to claim 21, the combination of Karan and Duma teach the system of claim 16, wherein the sensor interface software, when executed by the at least one processor, further causes the at least one processor to: 
determine that a critical event has occurred(see US 20120245447, Karan, para. 0311, where an interface determines if sufficient blood[i.e. critical event] is applied to a test strip); and 
provide an indication to the user interface software that the critical event has occurred(see US 20120245447, Karan, para. 0311, where an error[i.e. critical event] is displayed if insufficient blood is determined).
  
 	In regards to claim 22, the combination of Karan and Duma teach the system of claim 21, wherein the critical event is an error that has occurred in the in vivo analyte sensor(see US 20120245447, Karan, para. 0311, where an error[i.e. critical event] is displayed if insufficient blood is determined).
  
 	In regards to claim 23, the combination of Karan and Duma teach the system of claim 21, wherein the critical event is an error that has occurred in the sensor interface software(see US 20120245447, Karan, para. 0252, where an error is determined from a sensor scanning event). 
 
 	In regards to claim 24, the combination of Karan and Duma teach the system of claim 16, wherein the user interface software, when executed by the at least one processor, causes the at least one processor to: 
display the at least a first portion of the data indicative of the analyte level on the display of the mobile communication device(see US 20120245447, Karan, para. 0177, where the user interface application may include diabetes management applications for displaying data in charts). 
 
In regards to claim 25, the combination of Karan and Duma teach the system of claim 24, wherein the at least a first portion of the data indicative of the analyte level is displayed by the user interface software as a graph(see US 20120245447, Karan, para. 0142, where analyte level information may be displayed on a graph).  

 	In regards to claim 26, the combination of Karan and Duma teach the system of claim 24, wherein the at least a first portion of the data indicative of the analyte level is displayed by the user interface software as a numerical value(see US 20120245447, Karan, para. 0115, where an analyte information may be displayed in numerical format).
  
In regards to claim 27, the combination of Karan and Duma teach the system of claim 24, wherein the at least a first portion of the data indicative of the analyte level is displayed by the user interface software as a trend arrow or a directional arrow(see US 20120245447, Karan, para. 0115, where analyte trend history data may be displayed). 
 
 	In regards to claim 28, the combination of Karan and Duma teach the system of claim 16, wherein the at least a second portion of the data indicative of the analyte level is displayed by the sensor interface software as a graph(see US 20120245447, Karan, para. 0142, where analyte level information may be displayed on a graph). 
 
 	In regards to claim 29, the combination of Karan and Duma teach the system of claim 16, wherein the at least a second portion of the data indicative of the analyte level is displayed by the sensor interface software as a numerical value(see US 20120245447, Karan, para. 0115, where an analyte information may be displayed in numerical format). 
 
 	In regards to claim 30, the combination of Karan and Duma teach the system of claim 16, wherein the at least a second portion of the data indicative of the analyte level is displayed by the sensor interface software as a trend arrow or a directional arrow(see US 20120245447, Karan, para. 0115, where analyte trend history data may be displayed).  
 	In regards to claim 33, the combination of Karan and Duma teach the system of claim 16, wherein the at least a first portion of the data indicative of the analyte level comprises analyte level data associated with a first time interval, and wherein the at least a second portion of the data indicative of the analyte level comprises analyte level data associated with a second time interval different from the first time interval(see US 20120245447, Karan, para. 0124, where analyte levels[e.g.  1st and 2nd analyte portions] may be measured over predetermined time periods[e.g. a 1st and 2nd time intervals]). 
 
 	In regards to claim 34, the combination of Karan and Duma teach the system of claim 16, wherein determining whether the user interface application is authorized to access the data indicative of an analyte level of the human comprises: determining, by reference to a registration database, whether the user interface application is authorized(see US 20120179908, Duma, para. 0019, 0049 and 0068, where a security module determines whether a medical data viewing program[i.e. user interface] is authenticated, as determined by the information stored in a medical data repository[i.e. database], and authorizing the downloading of the program).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karan with the teaching of Duma because a user would have been motivated by methods of verifying a user’s authorization prior to downloading image viewing software to visually analyze the analyte information taught by Karan(see Duma, para. 0019)
 
 	In regards to claim 35, the combination of Karan and Duma teach the system of claim 34, wherein the registration database is stored on a remote server(see US 20120179908, Duma, para. 0097, where a database may be a part of a remote system).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karan with the teaching of Duma because a user would have been motivated by methods of verifying a user’s authorization prior to downloading image viewing software to visually analyze the analyte information taught by Karan(see Duma, para. 0019)

2.) Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120245447, Karan in view of US 20120179908, Duma and further in view of US 20060189858, Sterling

 	In regards to claim 31, the combination of Karan and Duma teach the system of claim 16. The combination of Karan and Duma do not teach wherein the at least a first portion of the data indicative of the analyte level and the at least a second portion of the data indicative of the analyte level are overlapping 	However, Sterling teaches wherein the at least a first portion of the data indicative of the analyte level and the at least a second portion of the data indicative of the analyte level are overlapping (see US 20060189858, Sterling, para. 0370, where two or more analytes having overlaps may be measured). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Karan and Duma with the teaching of Sterling because a user would have been motivated to the analyte analysis performed by the combination of Karan and Duma by use of a spectroscopic analyzer, taught by Sterling, in order to obtain measurement for a plurality of properties of a sampled analytes(see Sterling, para. 0153) 
 	
 	In regards to claim 32, the combination of Karan and Duma teach the system of claim 16. The combination of Karan and Duma do not teach wherein the at least a first portion of the data indicative of the analyte level and the at least a second portion of the data indicative of the analyte level are non-overlapping 	However, Sterling teaches wherein the at least a first portion of the data indicative of the analyte level and the at least a second portion of the data indicative of the analyte level are non-overlapping(see US 20060189858, Sterling, para. 0370, where two or more analytes having non-overlaps may be measured).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Karan and Duma with the teaching of Sterling because a user would have been motivated to the analyte analysis performed by the combination of Karan and Duma by use of a spectroscopic analyzer, taught by Sterling, in order to obtain measurement for a plurality of properties of a sampled analytes(see Sterling, para. 0153)

 3.) Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120245447, Karan in view of US 20120179908, Duma and further in view of US 20050010781, Harper

 	In regards to claim 36, the combination of Karan and Duma teach the system of claim 35. The combination of Karan and Duma do not teach wherein determining whether the user interface application is authorized to access the data indicative of an analyte level of the human further comprises: 
communicating, by the mobile communication device, data with the remote server over an internet connection 	However, Harper teaches wherein determining whether the user interface application is authorized to access the data indicative of an analyte level of the human further comprises: 
communicating, by the mobile communication device, data with the remote server over an internet connection(see US 20050010781, Harper, para. 0016, 0018 and 0030, where a user on a hand held device[i.e. mobile device, para. 0030] may interface with an application on a server device[e.g. mobile server] wherein the server database may be accessed based on a user’s permission level and operational level agreement[i.e. approved functionality, para. 0016], wherein the information being accessed may be analyte data[para. 0018]). 	 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Karan and Duma with the teaching of Harper because a user would have been motivated to use the informational security measures, taught by Harper, with the analyte measurements, taught by the combination of Karan and Duma, in order to protect data privacy by restricting content access to users having defined access level permissions (see Harper, para. 0014). 
 
4.) Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120245447, Karan in view of US 20120179908, Duma and further in view of US 6018573, Tanaka

 	In regards to claim 37, the combination of Karan and Duma teach the system of claim 34. The combination of Karan and Duma do not teach wherein the registration database is stored locally on the mobile communication device 	However, Tanaka teaches wherein the registration database is stored locally on the mobile communication device (see US 20100204596, Knutsson, para. 0010, where a portable device is used to register health information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Karan and Duma with the teaching of Knutsson because a user would have been motivated to provide the health information, taught by the combination of Karan and Duma, on a mobile device, taught by Knutsson, in order to make accessible a user’s healthcare information in a more efficient and secure manner(see Knutsson, para. 0002)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438